       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 1 of 52                           FILED
                                                                                        2021 Aug-23 AM 09:42
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

UNITED STATES OF AMERICA                      )
ex rel. PHILIP MARSTELLER and                 )
ROBERT SWISHER,                               )
                                              )
                 Plaintiffs/Relators,         )          Civil Action No.
                                              )          5:13-cv-00830-AKK
vs.                                           )
                                              )
LYNN TILTON and MD                            )
HELICOPTERS, INC.,                            )
                                              )
Defendants.                                   )


                    MEMORANDUM OPINION AND ORDER

       This case concerns an alleged attempt to defraud the Government in violation

of the False Claims Act, 31 U.S.C. § 3729 et seq., which “imposes significant

penalties” on would-be fraudsters. Universal Health Servs., Inc. v. U.S. ex rel.

Escobar, 136 S. Ct. 1989, 1995 (2016). Relators Phillip Marsteller and Robert

Swisher filed this qui tam action against their former employer, MD Helicopters,

Inc. and its CEO, Lynn Tilton. 1 Doc. 57. Allegedly, the defendants (1) fraudulently

induced the Government into contracting by falsely representing that they intended

to comply with applicable federal regulations; (2) fraudulently induced the


1
 The court previously dismissed the relators’ claims against Patriarch Partners, LLC and Col.
Norbert Vergez. See doc. 120 at 32 and docs. 132–134, respectively.
                                             1
        Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 2 of 52




Government into paying inflated prices by submitting incomplete pricing

information; and (3) conspired to violate the False Claims Act. Id. The defendants

move for summary judgment on all claims.2 Doc. 171. For the reasons explained

below, except as to the FAR-based theory of fraudulent inducement related to the El

Salvador (Count III), Saudi Arabia (Count IV), and Costa Rica (Count V) contracts,

the motion is due to be granted in all other respects.

                                              I.

                                              A.

       MD Helicopters manufactures “superbly built helicopters that excel in

warfighting conditions.” Doc. 172-1 at ¶ 51. Thousands of its aircraft are in service

with military forces and police departments around the world. Id. at ¶ 50. Between

2011 and 2020, MD Helicopters’ CEO was Lynn Tilton. Doc. 191-3 at 27. She also

indirectly owned MD Helicopters. Doc. 125 at 3. As CEO, Tilton had final say over

decisions committing MD Helicopters to long-term contracts, leases, and financing

arrangements. Doc. 191-3 at 42. While she led MD Helicopters, Tilton also owned

and served as CEO of Patriarch Partners, LLC (“Patriarch Partners”) and Patriarch

Partners Management Group (“PPMG”). Id. at 15–16. These closely affiliated


2
 Summary judgment is proper “if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56. A
genuine dispute of material fact exists if a “reasonable jury could return a verdict for the
nonmoving party” under the governing law. Bowen v. Manheim Remarketing, Inc., 882 F.3d 1358,
1362 (11th Cir. 2018) (quotation omitted). When resolving a motion for summary judgment, the
court must construe the evidence in the light most favorable to the nonmoving party. Id.
                                              2
       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 3 of 52




companies provide management services to the several dozen portfolio companies

that Tilton owns, id. at 15, 28, including MD Helicopters, doc. 191-5 at 39.

      The relators, Swisher and Marsteller, are United States Army veterans who

worked for MD Helicopters until 2013. Docs. 177-1 at 72–73; 191-10 at 35. MD

Helicopters hired Swisher in 2006, and he eventually became its Director of Military

Programs. Doc. 177-1 at 72–73, 76–77. Marsteller joined MD Helicopters in 2012

as its Director of Sales and Marketing, and he worked there for about nineteen

months. Doc. 191-10 at 35–36, 50–51. Around September 2012, Marsteller began

expressing concerns to the Government about allegedly illegal conduct he observed

at MD Helicopters. Doc. 177-36 at 254. In early 2013, after speaking with

Government investigators, Marsteller and Swisher started discussing a potential

lawsuit against MD Helicopters. Doc. 177-1 at 355–356. They retained counsel a

few months later. Id. at 356–357.

      The relators believed that the defendants’ behavior regarding five of its

contracts with the Army and their relationship with an Army officer, Colonel

Norbert Vergez, was potentially unlawful. See docs. 177-1 at 32–33; 177-36 at 254–

255. At the time, Col. Vergez was the Program Manager for the Army’s Program

Management Office for Non-Standard Rotary Wing Aircraft (“NSRWA”). Doc.

177-11 at 231. NSRWA supports the development and procurement of non-standard

rotorcraft for U.S. allies, including by providing aircraft and support services to

                                         3
       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 4 of 52




foreign governments through the Foreign Military Sales (“FMS”) program. Doc.

172-14 at ¶¶ 2, 8. Under the FMS program, allied countries, using the Government

as an intermediary, purchase defense articles produced by U.S. contractors,

sometimes directing the purchase of specific items or services from specific

contractors.   Id. at ¶ 3.   As NSRWA’s Program Manager, Col. Vergez was

responsible for building and maintaining working relationships with contractors. Id.

at ¶¶ 5–6, 9. Because MD Helicopters’ aircraft are not standard in the U.S. military’s

inventory, the company fell under NSWRA’s, and therefore Col. Vergez’s,

jurisdiction. See doc. 177-3 at 25.

      Contractors who participate in the FMS program must comply with certain

rules and regulations. See doc. 177-9 at 185–186. Among these are the Federal

Acquisition Regulations (“FAR”), which establish the rules for Government

procurement and are codified at Title 48 of the Code of Federal Regulations. 48

C.F.R. § 1. FAR § 52.203-13, also known as the “Contractor Code of Business

Ethics and Conduct,” requires a contractor to, among other things, “[e]xercise due

diligence to prevent and detect criminal conduct.” 48 C.F.R. § 52.203-13(b)(2). A

contractor must also timely disclose to the Government “whenever, in connection

with the award, performance, or closeout of [the relevant] contract,” the contractor

has “credible evidence that a principal, employee, agent, or subcontractor of the

Contractor has committed . . . [a] violation of Federal criminal law involving fraud,

                                          4
       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 5 of 52




conflict of interest, bribery, or gratuity violations found in Title 18 of the United

States Code.”     Id. § 52.203-13(b)(3)(i).     FAR § 52.203-13 is referentially

incorporated into all Government contracts exceeding a certain monetary threshold

and featuring a performance period of 120 days or more. See 48 C.F.R. §§ 3.1004,

570.701(i).

                                         B.

      This action concerns five FMS contracts and contract modifications that the

Army awarded to MD Helicopters between 2011 and 2012. Doc. 57. Under these

agreements, MD Helicopters provided (1) six primary trainer helicopters to the

Afghanistan Air Force, (2) logistical support to the Afghanistan Air Force, (3) three

helicopters to the El Salvador Air Force, (4) two helicopters to the Government of

Costa Rica, and (5) twelve helicopters to the Saudi Arabia National Guard. Id. It is

undisputed that each of these contracts incorporated FAR § 52.203-13.

                                         1.

      In November 2010, the Army issued a request for proposals to obtain, among

other things, six new primary trainer helicopters for the Afghanistan Air Force. Doc.

172-1 at ¶ 3. MD Helicopters competed with three other companies for the contract,

with MD Helicopters submitting the lowest bid. Doc. 177-9 at 81–89. While the

Army was finalizing its selection for this contract, Col. Vergez met Tilton for the

first time at an industry conference in early March 2011. Doc. 177-2 at 73. Col.

                                         5
       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 6 of 52




Vergez, who was then Program Manager at NSRWA, informed Tilton in a private

meeting that MD Helicopters would receive the Afghanistan contract. Id. at 77. On

March 10, 2011, the Army officially awarded the contract to MD Helicopters. Doc.

172-1 at ¶ 4. Under the agreement, MD Helicopters provided the Afghanistan Air

Force with six MD 530F helicopters with an option to purchase up to an additional

forty-eight helicopters. Id. The price for each of the original six helicopters was

$2,738,448. Doc. 172-1 at ¶ 5. The optional aircraft were priced higher. Id. On

September 1, 2011, the Army modified the contract to include contractor logistical

support (“CLS”) for the Afghanistan Air Force’s fleet of MD 530F helicopters. Doc.

172-1 at ¶ 7.

      Col. Vergez, as NSRWA’s Program Manager, continued developing a

relationship with MD Helicopters’ leadership following the award of the

Afghanistan primary trainer contract and CLS modification. Building relationships

with industry through regular interactions with contractors is “[o]ne of the primary

responsibilities of a program manager.” Doc. 172-14 at ¶ 6. To build a relationship

with MD Helicopters, Col. Vergez met Tilton and other company affiliates at various

industry and social events, including a private dinner at Col. Vergez’s home and over

drinks. See, e.g., docs. 177-2 at 99–104, 123; 191-36 at 2.




                                         6
       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 7 of 52




                                         2.

      In March 2010, the El Salvador Air Force, using the FMS program, sought to

purchase three MD 500E helicopters from MD Helicopters to supplement its existing

fleet of MD aircraft. Docs. 177-3 at 190; 177-1 at 316. And in September 2011, the

Army solicited from MD Helicopters a proposal for two standard MD 500E

helicopters, one command MD 500E helicopter, and supporting materials and

services. Docs. 177-6 at 182–184; 177-1 at 320. MD Helicopters proposed to price

the aircrafts without any options at $1.8 million each. Doc. 177-1 at 327–328. After

further negotiations and after MD Helicopters provided additional information to the

Army, the El Salvador contract was “on the verge of completion” by late 2011. Doc.

191-47 at 4. In December 2011, Tilton reviewed the proposed contract and requested

revised payment terms to account for certain delays and upfront costs MD

Helicopters had incurred. Id. at 2–4. Tilton worked with Col. Vergez to secure this

revision. See id.; see also docs. 191-46 at 2; 177-2 at 149–151. On December 9,

2011, MD Helicopters and the Army executed the El Salvador contract with Tilton’s

proposed changes. Docs. 177-6 at 208; 177-2 at 151; 191-47 at 2.

                                         3.

      Meanwhile, in November 2011, the Saudi Arabia National Guard entered an

agreement with the Government to purchase twelve MD 530F helicopters. Doc.

177-20 at 2. King Abdullah of the Kingdom of Saudi Arabia had previously

                                         7
       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 8 of 52




submitted a request to purchase those aircraft in April 2010. Id. In March 2012, the

Army approved a noncompetitive procurement of the aircraft, intending to award the

contract to MD Helicopters as the sole provider of the MD 530F helicopter. Doc.

177-21 at ¶ 6. MD Helicopters submitted a final proposal for the procurement on

May 30, 2012, listing the price for twelve “MDHI 530F Basic Aircraft” as

$27,600,000. Doc. 177-24 at 44.

      To meet the Army’s deadlines, MD Helicopters started producing the aircraft

before the Army finalized the contract. Doc. 172-23 at ¶ 4. For that reason, MD

Helicopters sought to include milestone payments in the contract. Id. In late May

2012, Tilton told others at MD Helicopters that she “made it clear” to Col. Vergez

that the company “need[ed] a large payment in June.” Doc. 191-81 at 2. A few

weeks later, Col. Vergez sent Tilton an email explaining that he would “push hard”

to get the milestone payments “locked in” by late June. Doc. 191-85 at 2. On June

15, 2012, the Army drafted a version of the contract that provided for milestone

payments. Doc. 177-6 at 122–124. Later, Army lawyers expressed concerns about

the contract’s payment schedule. Doc. 177-10 at 130–132. Around this time, Tilton

complained to Col. Vergez about the delay, and Col. Vergez replied that he was

“personally working this [with] the lawyer” and that he was “[t]rying to get it kicked

out.” Doc. 191-87 at 2. MD Helicopters ultimately agreed to address milestone

payments as a modification instead of an original contract term. Doc. 177-10 at 132.

                                          8
       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 9 of 52




       The Army and MD Helicopters executed the Saudi Arabia contract on June

29, 2012. Docs. 177-6 at 124–125; 172-1 at ¶ 8. Under the contract, MD Helicopters

agreed to provide the MD 530F helicopters for $2,300,000 each. Doc. 172-1 at ¶ 9.

On July 3, 2012, the Army modified the contract to address the milestone payments.

Doc. 177-6 at 149. Under the modified contract, MD Helicopters would receive

three milestone payments: (1) an initial payment of just over $8,000,000,

representing the costs MD Helicopters had already incurred, docs. 177-6 at 131–133;

177-31 at 149–150; (2) a $22,600,000 payment after the Federal Aviation

Administration certified all twelve aircraft as airworthy, doc. 177-6 at 132, 137; and

(3) a $3,400,000 payment upon final acceptance, id. at 132. After the execution of

this modification, the Army proposed a second modification to accommodate the

Saudi Arabia National Guard’s request for accelerated delivery. Id. at 157–158.

Unlike the first modification, the second made MD Helicopters eligible to receive

milestone payments whenever the FAA certified an individual helicopter as

airworthy, as opposed to waiting for certification of all twelve aircraft. Id. at 158–

159.

                                          4.

       While negotiations for the Saudi Arabia contract were ongoing, MD

Helicopters was also following business leads in Costa Rica. See doc. 177-1 at 299–

300. Earlier, in December 2011, the Army issued to MD Helicopters a request for

                                          9
      Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 10 of 52




information related to a potential Costa Rican procurement. Id. at 293. The FMS

contract that followed was thus source-directed to MD Helicopters because the Costa

Rican government specifically wanted to purchase two MD 600N helicopters. See

docs. 177-6 at 212–213; 177-1 at 303. Costa Rica already had one MD 500

helicopter in its inventory. Doc. 177-1 at 303. In October 2012, MD Helicopters

proposed to provide two MD 600N helicopters to Costa Rica for $2,350,000 each.

Id. at 306–307.

      Col. Vergez greased the wheels of the contracting process for this

procurement. During the summer and fall of 2012, Col. Vergez kept Tilton updated

on his efforts to speed things along. See, e.g., docs. 177-38; 177-39. In July 2012,

Tilton reported to her colleagues that Col. Vergez had spoken directly with a Costa

Rican official and that she was therefore “hopeful that now all obstacles, bottlenecks

and disinformation will be removed.” Doc. 191-105 at 2. Evidence indicates that

Col. Vergez made that call from MD Helicopters’ facility in Arizona and that Tilton

and other representatives from MD Helicopters secretly listened in on the

conversation. Doc. 177-36 at 165–166. Afterwards, Col. Vergez called one of his

subordinates and again secretly included Tilton and other representatives from MD

Helicopters. Doc. 177-3 at 66–69. Around the same time, Col. Vergez installed

another Army official, Jim Wilson, as Program Manager for the Costa Rica contract,

presumably because he planned to retire soon. See doc. 172-45 at 2-3. The Army

                                         10
      Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 11 of 52




ultimately awarded the Costa Rica contract to MD Helicopters in December 2012,

doc. 177-1 at 315, a month after Col. Vergez retired, doc. 177-11 at 318.

                                          C.

      Sometime in 2012, Col. Vergez decided to retire from the Army and seek

industry employment rather than deploy overseas again. See doc. 177-11 at 253–

256. In February 2012, Col. Vergez’s commanding officer informed Tilton about

Col. Vergez’s plan to retire and suggested that Tilton hire him. Docs. 172-14 at ¶¶

12, 14; 177-2 at 179–180. Tilton responded that Col. Vergez should reach out to

Patriarch Partners’ Managing Director, Randy Jones. Doc. 177-2 at 180. Tilton had

previously remarked to Swisher that Col. Vergez would make a good Director of

Military Programs at MD Helicopters. Doc. 177-1 at 192–193. And, as early as

August 2011, Tilton told her pilot that she hoped to hire Col. Vergez after he retired.

Doc. 191-32 at 37.

      In February 2012, Col. Vergez met Jones at a conference and told Jones that

he planned to retire and explore private sector employment soon. Doc. 172-4 at ¶ 4.

The next month, Col. Vergez and Jones spoke about the steps Col. Vergez would

need to take to apply for a position with MD Helicopters. Id. at ¶ 7. In April 2012,

Col. Vergez received a disqualification statement from the Army ethics office, which

cleared him to receive employment offers from certain private companies including

MD Helicopters and Patriarch Partners. See docs. 177-42; 177-43. In light of the

                                          11
      Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 12 of 52




clearance, Jones and Tilton agreed to offer Col. Vergez a job at MD Helicopters,

doc. 172-4 at ¶ 9, and Jones transmitted an offer letter on April 14, 2012, docs. 177-

44; 172-4 at ¶ 12. That offer included a $50,000 relocation allowance, in addition

to other terms. Id. at ¶ 10. In response, Col. Vergez proposed to swap the relocation

allowance for a $30,000 signing bonus, which Tilton eventually approved with the

understanding that Col. Vergez would apply the money toward the down payment

on a house near MD Helicopter’s facility in Mesa, Arizona. Id. at ¶¶ 14, 21.

      Five weeks after the offer, Col. Vergez received a letter from the Army ethics

office that further explained his post-employment restrictions. Doc. 177-45. After

receiving the letter, Col. Vergez informed Jones that he could not work for MD

Helicopters for one year after leaving the Army. Doc. 172-4 at ¶ 15. Nor could Col.

Vergez appear before the Army on MD Helicopters’ behalf. Id. Col. Vergez

explained that he could, however, work for an affiliate of MD Helicopters and

provide supporting services to MD Helicopters. Id. Jones attested that, considering

these restrictions, Col. Vergez’s offer from MD Helicopters “was no longer

possible” and that, as of May 22, 2012, Col. Vergez no longer had “an active

employment offer.” Id. Tilton and Col. Vergez similarly testified that the Army’s

letter rendered defunct the offer from MD Helicopters. Docs. 177-2 at 248–249;

177-11 at 323–324.




                                         12
      Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 13 of 52




      Eventually, after receiving further confirmation from the Army that Col.

Vergez could work for an affiliate of MD Helicopters, Tilton approved a position

for him with PPMG. Doc. 172-4 at ¶¶ 17–19. Jones sent Col. Vergez a new offer

letter in September 2012, id. at ¶ 21, which he signed and returned three days later,

doc. 191-112 at 2–3. But because this offer letter incorrectly identified Patriarch

Partners as Col. Vergez’s employer, Jones sent Col. Vergez a third offer letter on

December 3, 2012 from PPMG. Doc. 172-4 at ¶ 24. Col. Vergez retired from the

Army in November 2012. Doc. 177-11 at 318. He began working for PPMG in

February 2013, doc. 177-71 at 2, and he moved over to MD Helicopters in November

2013, doc. 177-72 at 2, after receiving approval from the Army, docs. 177-73; 177-

11 at 351–354.

                                         D.

      The relators filed this qui tam action under seal on May 3, 2013. Doc. 1. In

November 2014, the Government declined to intervene, doc. 17, and this court

ordered that the complaint be unsealed and served on the defendants, doc. 18. The

relators later filed an amended complaint, doc. 57, which the defendants jointly

moved to dismiss, doc. 61. The court granted the motion in March 2016. Doc. 78.

Two years later, the Eleventh Circuit vacated the dismissal and remanded for further

proceedings in light of an intervening Supreme Court decision that clarified the law

governing part of the relators’ FCA claim. Doc. 85. On remand, the defendants

                                         13
      Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 14 of 52




separately moved to dismiss, docs. 106 & 107, and the court partially granted their

motions, doc. 120.      Thereafter, following the completion of discovery, the

defendants filed this motion for summary judgment. Doc. 171.

                                            II.

      The relators assert claims under the FCA, which makes civilly liable to the

Government anyone who either “knowingly presents, or causes to be presented, a

false or fraudulent claim for payment or approval” or “knowingly makes, uses, or

causes to be made or used, a false record or statement material to a false or fraudulent

claim.” 31 U.S.C. § 3729(a)(1)(A)–(B). Those who conspire to violate the FCA are

also civilly liable. Id. § 3729(a)(1)(C).

      The relators plead five main counts under the FCA—one count for each of the

five contracts at issue: Afghanistan primary trainer (Count I); Afghanistan CLS

modification (Count II); El Salvador (Count III); Saudi Arabia (Count IV); and Costa

Rica (Count V). The FCA claims are based on a fraudulent inducement theory, also

known as “promissory fraud” or “fraud-in-the-inducement.” E.g., U.S. ex rel.

Hendow v. Univ. of Phoenix, 461 F.3d 1166, 1173 (9th Cir. 2006). In particular, the

relators allege that the defendants falsely represented that they intended to comply

with FAR § 52.203-13, which the court addresses in subsection A(1), and that the

defendants induced the Government into paying inflated prices, which is addressed

in A(2).

                                            14
       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 15 of 52




                                                A.

       “Although the text of the FCA prohibits only false or fraudulent claims, the

[Supreme] Court has placed a common law gloss on the statute, interpreting it to also

prohibit fraudulent inducement.” U.S. ex rel. Cimino v. Int’l Bus. Machines Corp.,

3 F.4th 412, 417 (D.C. Cir. 2021). Thus, an FCA violation “occurs when a person

fraudulently induces the government to enter a contract and later submits claims for

payment under that contract.” Id. In other words, when “a contractor’s ultimate

claims for payment” are grounded in fraud, then all “subsequent claims are false

‘because of an original fraud (whether a certification or otherwise).’” U.S. ex rel.

Marsteller v. Tilton, 880 F.3d 1302, 1314 (11th Cir. 2018) (quoting Hendow, 461

F.3d at 1173 (emphasis in original)). “[T]he Eleventh Circuit recognizes a fraud in

the inducement theory of liability under the FCA.” U.S. ex rel. Lorona v. Infilaw

Corp., No. 3:15-CV-959-J-34PDB, 2019 WL 3778389, at *17 (M.D. Fla. Aug. 12,

2019) (citing Marsteller, 880 F.3d at 1314–15).

       For an FCA claim based on fraudulent inducement to prevail, the relators must

show “(1) a false statement or fraudulent course of conduct, (2) made with scienter,

(3) that was material, causing (4) the government to pay out money or forfeit moneys

due.” Hendow, 461 F.3d at 1174. 3 As these elements imply, and as the D.C. Circuit


3
  Apart from the Eleventh Circuit’s opinion remanding this case for further consideration, the
parties do not cite, and the court is not aware of, any Eleventh Circuit cases addressing fraudulent
inducement under the FCA. See U.S. ex rel. Reeves v. Mercer Transportation Co., Inc., 253 F.
                                                15
       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 16 of 52




recently stated, “causation is a necessary element of fraudulent inducement.”

Cimino, 3 F.4th at 418-19. Accordingly, the relators must “show that a false

statement, omission, or misrepresentation ‘caused’ or ‘induced’ the government to

enter into a contract, such that but for the misrepresentations, the government would

not have awarded the contract and would not have paid the claim.” U.S. ex rel.

Reeves v. Mercer Transportation Co., Inc., 253 F. Supp. 3d 1242, 1252 (M.D. Ga.

2017) (quoting U.S. ex rel. Thomas v. Siemens AG, 991 F. Supp. 2d 540, 569 (E.D.

Pa. 2014) (internal quotation marks omitted)).

       “[A] palpably false statement, known to be a lie when it is made, is required

for a party to be found liable under the False Claims Act.” Hendow, 461 F.3d at

1172. The scienter requirement is “nuanced,” requiring the relator to show that the

defendant acted “knowingly.” Urquilla-Diaz v. Kaplan Univ., 780 F.3d 1039, 1058

(11th Cir. 2015) (quoting United States v. King–Vassel, 728 F.3d 707, 712 (7th Cir.

2013)).     The FCA defines “knowing” and “knowingly” to include “actual

knowledge,” “deliberate ignorance,” or “reckless disregard of the truth or falsity of

the information.” 31 U.S.C. § 3729(b)(1). “[P]roof of specific intent to defraud” is

unnecessary. Id. § 3729(b)(1)(B). Yet the FCA’s “language makes plain that


Supp. 3d 1242, 1252 (M.D. Ga. 2017) (observing that “[t]he Eleventh Circuit has not addressed
the fraudulent inducement theory of liability” under the FCA). The Circuit has, however, applied
the four elements from Hendow, quoted above, while addressing the false certification theory of
FCA liability. Urquilla-Diaz v. Kaplan Univ., 780 F.3d 1039, 1052 (11th Cir. 2015). Hendow, in
turn, observed that “under either the false certification theory or the promissory fraud theory, the
essential elements of False Claims Act liability remain the same.” 461 F.3d at 1174.
                                                16
       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 17 of 52




liability does not attach to innocent mistakes or simple negligence.” Urquilla-Diaz,

780 F.3d at 1058 (quoting King–Vassel, 728 F.3d at 712). The requirement of

scienter is thus “rigorous.” Escobar, 136 S. Ct. at 2002.

       In addition to falsity and scienter, “[f]raudulent inducement requires

materiality and causation, separate elements that [the court] cannot conflate.”

Cimino, 3 F.4th at 419. Materiality, as used in the FCA, “means having a natural

tendency to influence, or be capable of influencing, the payment or receipt of money

or property.” 31 U.S.C. § 3729(b)(4). As the Supreme Court explained recently in

Escobar, “[t]he materiality standard is demanding” and “rigorous.” 136 S. Ct. at

2002–03. The inquiry focuses on “the effect on the likely or actual behavior of the

recipient of the alleged misrepresentation.” Id. at 2002 (quotation omitted). Thus,

the Government’s “designation of a statutory, regulatory, or contractual provision as

a condition of payment is ‘relevant, but not automatically dispositive.’” Marsteller,

880 F.3d at 1312 (quoting Escobar, 136 S. Ct. at 2003).

       Causation, in contrast, refers to “whether fraud in fact caused the government

to enter into a contract.” Cimino, 3 F.4th at 419. In other words, “the defendant’s

conduct must cause the government to make a payment or to forfeit money owed.”

D’Agostino v. ev3, Inc., 845 F.3d 1, 8 (1st Cir. 2016). 4 Thus, although “both


4
   See also Marsteller, 880 F.3d at 1314–15 (observing that “the relators’ complaint could support
multiple theories of fraud in the inducement” where “[t]he Government would not have entered
into [certain contracts] had it known of the defendants’ unwillingness to comply with [applicable]
                                               17
       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 18 of 52




materiality and causation require considering the effect of a defendant’s fraud on the

government’s decision to enter a contract,” the two differ in that “a statement could

be material—that is, capable of influencing the government’s decision to enter a

contract—without causing the government to do so.” Cimino, 3 F.4th at 419.

       Lastly, the relators must show that the defendants submitted a claim to the

Government. Id. at 417. As to this requirement, to the extent it differs from the

causation or inducement element, “[a]ll that matters is whether the false statement

or course of conduct causes the government to ‘pay out money or to forfeit moneys

due.’” Hendow, 461 F.3d at 1177 (quoting Harrison v. Westinghouse Savannah

River Co., 176 F.3d 776, 788 (4th Cir. 1999)).

       The relators allege that the defendants (1) fraudulently induced the

Government into contracting by falsely representing that they intended to comply

with FAR § 52.203-13 and (2) fraudulently induced the Government into paying

inflated prices by providing the Government with incomplete pricing information. 5


rules” and where the defendants’ alleged submission of “incomplete data induced the Government
to enter contracts on terms more favorable to MD than it would have had the pricing data been
complete”).
5
  The defendants argue throughout their main brief that they could not have fraudulently induced
any contracts based on Col. Vergez’s conduct because Col. Vergez “lacked the authority to award
contracts in his position as Program Manager for NSRWA.” Doc. 178 at 8. The relators contend
that this argument “attack[s] a strawman” because the court did not recognize that theory. Doc.
191-1 at 6. The court agrees. The amended complaint did not survive dismissal on a fraudulent
inducement theory as the defendants have framed it. Rather, the court permitted the amended
complaint to proceed based on plausible allegations that MD Helicopters (1) “knowingly made a
false statement or engaged in a fraudulent course of conduct that induced the government to agree
to pay more than it otherwise would have with respect to the contracts at issue” and (2) “intended
                                               18
       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 19 of 52




The court will consider, in turn, whether any genuine issues of material fact remain

as to these allegations.

                                             1.

       The court begins with the relators’ allegation that the defendants fraudulently

induced FMS contracts by falsely representing that they intended to comply with

FAR § 52.203-13. As the Eleventh Circuit observed at the motion to dismiss stage,

the allegations in the amended complaint “support[ed] the view that” the defendants’

“prospective promise[s] to comply with” FAR § 52.203-13 “were false when made”

and that the Government would not have contracted with the defendants had it

known of their alleged “unwillingness to comply with these rules.” Marsteller, 880

F.3d at 1314–15.       At this juncture, the relators identify evidence purportedly

establishing that the defendants, through their relationship with Col. Vergez,

willfully ignored FAR § 52.203-13, such that all of the contracts at issue were

fraudulently induced. See doc. 191-1 at 56–57.

                                             a.

       The relators argue, and offer evidence establishing, that the Army finds FAR

§ 52.203-13 material. Doc. 191-1 at 53. One Army contracting officer testified that

the Army automatically incorporates FAR § 52.203-13 into appropriate contracts,




not to comply with [FAR] § 52.203-13 when it entered into the contracts at issue.” Doc. 120 at
26–27.
                                             19
       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 20 of 52




that the provision is not waivable, and that refusal to comply with the provision

“could be [a] basis for not awarding a contract.” Doc. 177-6 at 263–265. That

official’s executive supervisor likewise testified that she had never seen FAR

§ 52.203-13 waived and that, in her experience, the provision was “not something

we would waive” because it “is established in law.” Doc. 177-9 at 182–184. She

also testified that, in her opinion, the Army would not waive FAR § 52.203-13

because “it is critically important that contractors act ethically and that their conduct

is above reproach and that we can trust contractors and industry.” Id. at 183.

Moreover, the defendants do not explicitly argue that this provision is immaterial.

See generally docs. 178 & 190. 6 The court thus concludes that noncompliance with

FAR § 52.203-13 is material because “the Government would have attached

importance to the violation in determining whether to pay the claim” and because

noncompliance is neither “minor or insubstantial” nor “amounts to [a] ‘garden-


6
  Although the defendants subsequently raised the issue of materiality in their reply, doc. 197 at
27–28, the argument is untimely. “An argument not made is waived.” Cont’l Tech. Servs., Inc. v.
Rockwell Int’l Corp., 927 F.2d 1198, 1199 (11th Cir. 1991). Moreover, even if the defendants had
timely raised the argument, an issue of fact would remain as to materiality. To be sure, the record
contains evidence showing that the defendants’ “relationship with the Government has not been
affected by the Complaint filed by Relators Marsteller and Swisher.” Doc. 172-1 at ¶ 43. And “if
the Government regularly pays a particular type of claim in full despite actual knowledge that
certain requirements were violated, and has signaled no change in position, that is strong evidence
that the requirements are not material.” Escobar, 136 S. Ct. at 2003–04. But as the relators
observe, the probative value of this evidence is diminished because the final payments on most of
the contracts at issue here were paid either before or soon after the relators filed suit. See doc.
191-1 at 48–49. Moreover, “the Government’s decision to expressly identify a provision as a
condition of payment is relevant” as well. Escobar, 136 S. Ct. at 2003. The relators’ evidence
establishing that the Army considers compliance with FAR § 52.203-13 legally mandatory and
“critically important” therefore at least raises an issue of fact about materiality.
                                               20
       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 21 of 52




variety breach[] of contract or regulatory violations.’” Marsteller, 880 F.3d at 1313

(citing Escobar, 136 S. Ct. at 2002-03). 7 Nor is there any dispute that the Army paid

claims under the defendants’ FMS contracts, which all incorporated FAR § 52.203-

13. See doc. 191-1 at 48-49.

       It follows that the relators FAR-based fraudulent inducement theory turns on

whether, despite their prospective promises to comply with FAR § 52.203-13, the

defendants promptly failed to disclose credible evidence of an enumerated criminal

violation, thereby demonstrating falsity, and whether, as to scienter, the defendants’

“prospective promise to comply with” that provision was “false when made.”

Marsteller, 880 F.3d at 1314. Stated differently, the court must determine whether

the defendants engaged in “a false or fraudulent course of conduct, made with

scienter.” Hendow, 461 F.3d at 1174.

       Focusing on the Saudi Arabia contract and the defendants’ relationship with

Col. Vergez, the defendants argue that FAR § 52.203-13 does not impose a reporting

obligation regarding Col. Vergez’s conduct and that MD Helicopters’ failure to

disclose that conduct does not amount to an “objective falsity,” which they contend

the FCA requires. Doc. 178 at 52. To support their position, the defendants

emphasize that FAR § 52.203-13’s reporting obligation applies only to the conduct


7
 See also Marsteller, 880 F.3d at 1314–15 (noting at the motion to dismiss stage that “[t]he
Government would not have entered into those [contracts] had it known of the defendants’
unwillingness to comply with” FAR § 52.203-13).
                                            21
      Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 22 of 52




of a “principal, employee, agent, or subcontractor of the Contractor . . . in connection

with the award, performance, or closeout” of a specific contract. Id. (quotation

omitted). Because Col. Vergez worked for the Army and his conduct regarding the

Saudi Arabia contract concerned a contract modification (as opposed to the award,

performance, or closeout of a contract), the defendants argue FAR § 52.203-13 does

not apply.    Id. at 52–53.     Second, the defendants contend that “subjective

determinations” about whether conduct triggers a reporting obligation cannot give

rise to an FCA claim. Id. at 53.

      In response, the relators cite evidence purportedly showing that the defendants

“provided illegal bribes and gratuities” to Col. Vergez both before and after the

execution of the El Salvador, Saudi Arabia, and Costa Rica contracts. Doc. 191-1 at

56. They contend further that, given this alleged pattern of noncompliance, the court

should conclude that the defendants also falsely promised to comply with FAR

§ 52.203-13 under the Afghanistan primary trainer contract and CLS modification.

Id. at 57. Although the relators essentially concede that no reporting obligation

existed under FAR § 52.203-13 for Col. Vergez’s conduct, they argue that the

defendants “themselves committed substantive conflict of interest crimes” that

required reporting. Id. The defendants purportedly violated 18 U.S.C. § 2, which

renders “punishable as a principal” anyone who either “aids, abets, counsels,

commands, induces or procures” the commission of “an offense against the United

                                          22
          Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 23 of 52




States” or “willfully causes an act to be done which if directly performed by him or

another would be an offense against the United States.” Allegedly, the defendants

aided and abetted Col. Vergez’s criminal violation of 18 U.S.C. § 208, which bars

Government employees from participating in Government contracts in which they

have a financial conflict of interest. Doc. 191-1 at 57–58. 8

                                                 b.

         As an initial matter, the court notes that mere nonperformance of a promise is

generally not enough to establish an “inference of fraudulent intent not to perform.”

U.S. ex rel. Bettis v. Odebrecht Contractors of Cal., Inc., 393 F.3d 1321, 1329–30

(D.C. Cir. 2005) (quoting U.S. ex rel. Willard v. Humana Health Plan of Texas Inc.,

336 F.3d 375, 386 (5th Cir. 2003)). But if “substantial nonperformance is coupled

with other probative factors, such as ‘where only a short time elapses between the

making of the promise and the refusal to perform it, and there is no change in the

circumstances,’ an intent not to perform when the promise was made may, in

appropriate circumstances, be properly inferred.” Willard, 336 F.3d at 386 (quoting

United States v. Shah, 44 F.3d 285, 293 n.14 (5th Cir. 1995)). “Therefore, the

requisite intent must be coupled with prompt, substantial nonperformance to

demonstrate fraud in the inducement.” Id.




8
    Col. Vergez pleaded guilty to violating 18 U.S.C. § 208 in April 2015. Doc. 191-126 at 2.
                                                 23
      Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 24 of 52




      The relators have proffered evidence showing that MD Helicopters failed to

disclose credible evidence of enumerated criminal violations—namely, alleged

bribes and gratuities that Tilton offered Col. Vergez—thereby demonstrating prompt

nonperformance and an intent not to perform at the time of contracting. Within

weeks of the Army awarding MD Helicopters the El Salvador contract, Tilton

offered Col. Vergez tickets to a prestigious awards ceremony. Doc. 177-2 at 163–

167. Col. Vergez considered the invitation inappropriate, and he declined because

it was not “acceptable for him to accept that invitation given his position.” Id. at

166–167. Around a month later, MD Helicopters hired, based on Col. Vergez’s

recommendation to Tilton, a military contractor named Ben Weiser. Id. at 175–176,

178; doc. 177-11 at 71–72. Soon after, MD Helicopters began recruiting and

ultimately hired Col. Vergez’ friend, Andy Pillado, whom Col. Vergez also

recommended to Tilton, docs. 177-11 at 72–73; 191-73 at 2; 191-75 at 2; 191-121

at 2, and Tilton admitted that she hired Pillado as a “favor” to Col. Vergez, docs.

191-31 at 2; 191-32 at 54–55.

      After these and other favors, Col. Vergez helped MD Helicopters secure

favorable terms for the Saudi Arabia and Costa Rica contracts in 2012. Meanwhile,

evidence shows that Tilton’s pilot believed that Tilton started taking steps to hire

Col. Vergez as early as October 2011 and that by November 2011 there was an “offer




                                        24
        Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 25 of 52




on the table.” Doc. 191-32 at 41–44, 49–50.9 Tilton subsequently hired Col. Vergez

to work for one of MD Helicopters’ affiliates, PPMG, and later for MD Helicopters

itself. Col. Vergez later pleaded guilty to a criminal conflict of interest violation for

conduct “relate[d] to his involvement in negotiating favorable payment terms for

MD in the Saudi Arabian National Guard contract after he had accepted an offer

with” PPMG. Marsteller, 880 F.3d at 1306 n.12.

        Of course, the court does not opine on whether this evidence would suffice to

sustain criminal convictions for bribery or gratuity violations against Tilton or

anyone else at MD Helicopters.               Indeed, although a Government investigator

concluded that “probable cause existed to believe Lynn Tilton committed the listed

offense of” bribery under 18 U.S.C. § 201, doc. 191-138 at 5, the Government has

not charged the defendants with any criminal violations related to their relationship

with Col. Vergez. See doc. 178 at 39–41. But this evidence at least raises a factual

dispute as to whether, “in connection with the award, performance, or closeout of [a



9
  The defendants note that Tilton’s pilot testified that his belief that Tilton was taking steps to hire
Col. Vergez in October 2011 was based only on his “speculation.” Doc. 190 at 13 (quoting doc.
191-32 at 160–161). Citing this court’s opinion in U.S. ex rel. Hutchins v. Safety-kleen Systems,
Inc., No. 2:10-CV-01525-AKK, 2014 WL 12594169, at *9 n.13 (N.D. Ala. Dec. 17, 2014), the
defendants contend that “[s]peculation does not create a genuine issue of fact.” Doc. 190 at 14.
That case is inapposite, however, because the speculation at issue there involved statements by
counsel in an opposition brief, not evidence in the form of deposition testimony. Hutchins, 2014
WL 12594169, at *9 n.13. In any event, this is just one piece of the evidence. The defendants do
not dispute the pilot’s contention that Tilton informed him as early as August 2011 that she hoped
to hire Col. Vergez, doc. 191-32 at 37, or the pilot’s contention that there was at least an informal
offer on the table, id. at 49-50, regardless of when Col. Vergez entered formal employment
discussions with the defendants.
                                                  25
       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 26 of 52




relevant] contract,” MD Helicopters had “credible evidence that a principal,

employee, agent, or subcontractor of the Contractor has committed . . . [a] violation

of Federal criminal law involving . . . bribery or gratuity violations.” 48 C.F.R.

§ 52.203-13(b)(3)(i). 10 That is particularly so when the defendants’ only rebuttal

evidence shows that MD Helicopters “prominently displayed posters encouraging

employees to report [legal and ethical] concerns” and trained its employees on a

business ethics policy and manual. Doc. 178 at 53.

                                                 i.

       The defendants, however, contend that they cannot be subject to FCA liability

unless MD Helicopters’ failure to report allegedly criminal conduct amounted to

“objective falsity.” Doc. 178 at 52–53. This argument centers on the Eleventh


10
   The defendants argue that MD Helicopters had no duty to report any alleged criminal activity
because such conduct was not done “in connection with the award performance or closeout of [a]
contract,” as FAR § 52.203-13(b)(3)(i) requires. Doc. 190 at 15. They say that any criminal
conduct was not “in connection with” a contract unless it “actually impacted a contract award.”
Id. Apparently, “[t]hat is what the word ‘connection’ means.” Id. But although the defendants
cite a dictionary defining “connection” to mean “a causal or logical relation or sequence,” doc.
190 at 15, the same dictionary also defines “connection” to mean a “relationship in fact,” such as
someone who is “wanted in connection with a robbery.” Merriam-Webster Online Dictionary,
https://www.merriam-webster.com/dictionary/connection (last visited Aug. 20, 2021) (emphasis
in original). Moreover, the Eleventh Circuit recently recognized, albeit in a different context, that
“[d]ictionaries have adopted broad definitions of both” “the phrase ‘in connection with’ and its
cognate word, ‘connection.’” Hunstein v. Preferred Collection & Mgmt. Servs., Inc., 994 F.3d
1341, 1349 (11th Cir. 2021) (“Webster’s Third defines ‘connection’ to mean ‘relationship or
association.’ [A]nd the Oxford Dictionary of English defines the key phrase ‘in connection with’
to mean ‘with reference to [or] concerning[.]’”) (citations omitted). In still other contexts, the
Circuit has similarly “give[n] the phrase ‘in connection with’ its ordinary meaning and give[n] it
an expansive interpretation.” United States v. Smith, 362 F. App’x 980, 983 (11th Cir. 2010)
(citing United States v. Rhind, 289 F.3d 690, 695 (11th Cir. 2002)). Accordingly, it is enough for
the relators to show that the alleged criminal activity “concerned,” was “with reference to,” and
bore a “relationship [or] association” to the contracts at issue. See Hunstein, 994 F.3d at 1349.
                                                26
       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 27 of 52




Circuit’s opinion in United States v. AseraCare, Inc., which “consider[ed] the

circumstances under which a claim for hospice treatment under Medicare may be

deemed ‘false’ for purposes of the federal False Claims Act.” 938 F.3d 1278, 1281

(11th Cir. 2019). AseraCare held that when a hospice provider certifies in a claim

that a patient is terminally ill based on a physician’s clinical judgment, “the claim

cannot be ‘false’—and thus cannot trigger FCA liability—if the underlying clinical

judgment does not reflect an objective falsehood.” Id. at 1296–97. Instead, “in order

to show objective falsity as to a claim for hospice benefits, the Government must

show something more than the mere difference of reasonable opinion concerning the

prognosis of a patient’s likely longevity.” Id. at 1297.

       Even assuming AseraCare’s “objective falsity” test applies beyond its factual

and procedural context, 11 it is distinguishable from the present matter. Unlike

AseraCare, evidence does not establish that this case involves a “mere difference of

reasonable opinion concerning” whether the defendants had a reporting obligation.



11
    As other courts within this Circuit have recognized, “AseraCare’s procedural posture was
unique” in that, “[f]ollowing a partial trial on the merits, the district court granted summary
judgment in favor of the defendant on the basis of falsity.” United States v. Cross Garden Care
Ctr., LLC, No. 8:16-CV-961-T-27AEP, 2019 WL 6493972, at *5 n.5 (M.D. Fla. Dec. 3, 2019);
see also AseraCare, 938 F.3d at 1289–90; State Farm Mut. Auto. Ins. Co. v. Lewin, No. 8:20-CV-
2428-VMC-TGW, 2021 WL 1541087, at *9 (M.D. Fla. Apr. 20, 2021) (citing Aseracare, 938 F.3d
at 1281) (“[T]he Court begins by noting that AseraCare dealt with review of a determination of
objective falsehood following a jury trial . . . .”). Moreover, “the language in AseraCare limited
its application to the context of Medicare reimbursement for hospice services, which requires a
provider’s claim certifying that a patient is terminally ill ‘based on the physician’s or medical
director’s clinical judgment regarding the normal course of the individual’s illness.’” Cross
Garden Care Ctr., 2019 WL 6493972, at *5 n.5 (quoting AseraCare, 938 F.3d at 1282).
                                               27
        Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 28 of 52




Id. Indeed, the defendants do not offer any evidence showing—or even argue—that

their failure to report was reasonable.               Rather, they simply state that “many

subjective judgments [] go into a reporting decision under FAR [§] 52.203-13,” doc.

190 at 21, and that “subjective determinations are not proper bases on which to bring

an FCA claim,” doc. 178 at 53.

       AseraCare does not render defendants immune from FCA liability whenever

they must make subjective determinations.                  Indeed, as the Ninth Circuit has

observed, AseraCare did not answer “whether a medical opinion could ever be false

or fraudulent, but whether a reasonable disagreement between physicians, without

more, was sufficient to prove falsity at summary judgment.” Winter ex rel. United

States v. Gardens Reg’l Hosp. & Med. Ctr., Inc., 953 F.3d 1108, 1118-19 (9th Cir.

2020) (citing Aseracare, 938 F.3d at 1297-98) (emphasis in original). Therefore,

absent evidence showing that the defendants’ so-called “many subjective

judgments” were reasonable, the relators have raised an issue of fact regarding

falsity as to the El Salvador, Saudi Arabia, and Costa Rica contracts. 12 Cf. U.S. ex


12
   Allegedly, the defendants also failed to disclose their own crimes—i.e., their alleged aiding and
abetting of Col. Vergez’s criminal conflict of interest conviction. Doc. 191-1 at 57–59. FAR §
52.203-13(b)(3)(i) requires disclosure of credible evidence of a criminal violation “involving
fraud, conflict of interest, bribery, or gratuity violations found in Title 18.” Even if that reporting
obligation extends to aiding and abetting under 18 U.S.C. § 2, record evidence does not support
the relators’ theory. For starters, although the relators identify alleged aiding and abetting related
to the Afghanistan primary trainer and CLS contracts occurring between June and September 2011,
that evidence is irrelevant. Col. Vergez’s conviction stemmed from conduct related to his
involvement in the Saudi Arabia contract after he had accepted an offer with PPMG. Marsteller,
880 F.3d at 1306 n.12. Tilton did not initiate steps to hire Col. Vergez until October 2011, at the
                                                 28
       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 29 of 52




rel. Walker v. R&F Properties of Lake Cty., Inc., 433 F.3d 1349, 1358 (11th Cir.

2005) (holding that a relator in an FCA case presented enough evidence to “raise an

issue of fact as to [] falsity” despite ambiguous regulatory language).

       Similarly, although the presence of ambiguous regulatory language “may be

relevant to the scienter analysis, it does not foreclose a finding of scienter. Instead,

a court must determine whether the defendant actually knew or should have known

that its conduct violated a regulation in light of any ambiguity at the time of the

alleged violation.” U.S. ex rel. Phalp v. Lincare Holdings, Inc., 857 F.3d 1148, 1155

(11th Cir. 2017). Otherwise, “a defendant could avoid liability by relying on a

‘reasonable’ interpretation of an ambiguous regulation manufactured post hoc,

despite having actual knowledge of a different authoritative interpretation.” Id.

Therefore, to the extent the defendants argue that their purportedly reasonable

interpretation of what constituted “credible evidence” of an enumerated criminal

violation under FAR § 52.203-13 protects them from FCA liability, the court




earliest. Docs. 191-31 at 2; 191-32 at 41–44. And she extended Col. Vergez an offer in April
2012, doc. 177-44, roughly a week after Col. Vergez recused himself from taking official actions
on behalf of MD Helicopters, Patriarch Partners, and other potential employers, doc. 177-42.
Thus, any alleged aiding and abetting must have occurred after April 2012. As to that time, the
relators cite evidence that, despite Col. Vergez’s recusal letter, Tilton repeatedly asked Col. Vergez
for assistance with contracts. Doc. 191-1 at 58–59. But Tilton’s requests would not have alone
established credible evidence of a criminal violation. In any event, the court agrees with the
defendants that they were entitled to rely on Col. Vergez to know the scope of his recusal. Doc.
178 at 54. The relators do not offer any evidence to show that this reliance was unreasonable. See
doc. 191-1 at 59.
                                                 29
      Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 30 of 52




disagrees because scienter “can exist even if a defendant’s interpretation is

reasonable.” Id.

                                          ii.

      The defendants are correct, however, that summary judgment is due on this

claim as to the Afghanistan primary trainer contract and CLS modification. Notably,

the relators do not argue that the defendants’ alleged violation of bribery and gratuity

laws extended to the Afghanistan contracts. See doc. 191-1 at 56–57. Nor do they

point to any allegedly unlawful conduct related to these contracts that warranted

disclosure. Instead, the relators contend that the defendants’ alleged “continual,

willful non-compliance with FAR § 52.203-13” constitutes “evidence that [the

defendants] did not intend to comply with any of its FMS contracts, including the

Afghanistan FMS Contract and modifications.” Id. at 57 (emphasis in original).

      But FAR § 52.203-13 requires disclosure only where a covered individual

commits an enumerated criminal violation “in connection with the award,

performance, or closeout of [the] contract” in which the provision is inserted. For

that reason, the relators cannot point broadly to crimes allegedly committed in

connection with other contracts to show that the Afghanistan contracts were also

fraudulently induced. Moreover, even assuming the defendants intended not to

comply with FAR § 52.203-13 when they entered the Afghanistan contracts, the

relators’ failure to proffer evidence showing a subsequent violation regarding those

                                          30
       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 31 of 52




contracts precludes liability. “It would be illogical to find fraud where a party

secretly did not intend to perform the contract when it was signed, but in actuality

did perform, as the civil law generally regulates actions, not thoughts alone.”

Willard, 336 F.3d at 386. Accordingly, as to the Afghanistan primary trainer

contract and CLS modification, summary judgment is warranted on the relators’

FAR-based theory of fraudulent inducement.

                                               c.

       In sum, as to Counts III, IV, and V, genuine issues of material fact exist

regarding whether, as to the El Salvador, Costa Rica, and Saudi Arabia contracts,

the defendants’ prospective promises to comply with the reporting obligation

contained in FAR § 52.203-13 were false when made. Summary judgment based on

this theory is therefore due to be denied as to those contracts, but granted as to the

Afghanistan primary trainer contract and CLS modification in Counts I and II.

                                               2.

       The court next considers the relators’ theory in Counts I, II, III, IV, and V that

the defendants fraudulently induced the Army into paying inflated prices by

providing it with incomplete pricing data. 13 In their amended complaint, the relators



13
  Although the defendants frame this issue as concerning only whether they provided false pricing
data, the court noted at the motion to dismiss stage that the issue was whether the defendants
misleadingly omitted relevant information, causing the Army to pay inflated prices for MD
Helicopters’ products and services. Doc. 120 at 25–26; see also Marsteller, 880 F.3d at 1315
(“The allegations also support the view that, on at least some occasions, MD provided incomplete
                                               31
       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 32 of 52




plead that the defendants omitted material facts from their pricing proposals to

induce the Army into entering the Afghanistan primary trainer, El Salvador, Saudi

Arabia, and Costa Rica contracts on terms unduly favorable to the defendants. 14

Allegedly, MD Helicopters quoted the Army a “base commercial price” for the

Afghanistan primary trainer contract that was “hundreds of thousands of dollars”

higher than it should have been. Doc. 57 at ¶ 24. Regarding the El Salvador contract,

MD Helicopters allegedly responded to the Army’s request for its commercial sales

history by omitting some of its lower priced prior sales. Id. at ¶ 33. Similarly, the

relators alleged that MD Helicopters “cherry-picked” prior sales to induce the Costa

Rica contract’s alleged inflated price. Id. at ¶ 63. And, as to the Saudi Arabia

contract, MD Helicopters allegedly increased its already inflated Army bid by

$122,000 after Tilton demanded that it charge “Army pricing[.]” Id. at ¶ 50. The

court will consider each contract separately.

                                             a.

       The defendants argue that the relators have failed to show a genuine issue of

material fact as to whether the Afghanistan primary trainer contract was fraudulently

induced. They emphasize that MD Helicopters received this contract through a



pricing data to the Government. This incomplete data induced the Government to enter contracts
on terms more favorable to MD than it would have had the pricing data been complete.”).
14
  The relators did not plead a pricing-based fraudulent inducement theory in Count II—the
Afghanistan CLS modification. See doc. 57 at ¶¶ 29–31, 81–89.
                                             32
      Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 33 of 52




competitive, lowest-price-technically-acceptable procurement; that MD Helicopters

did not make any misrepresentations in its proposal; and that Col. Vergez could not

have awarded this contract because he lacked authority to do so. Doc. 178 at 43-44.

      The relators do not offer much to defend this claim (or the other pricing-based

claims, for that matter), opting instead to argue broadly that scienter, materiality, and

reliance are jury questions. See doc. 191-1 at 60, 63–65. Indeed, the relators do not

make any substantive arguments supporting their theory that the defendants

submitted misleading pricing information to secure the Afghanistan primary trainer

contract. See id. at 60. The relators do, however, note that “[t]he record evidence

establishes multiple occasions in which Defendants recognized they were charging

the U.S. Army a higher price than their commercial price.” Doc. 191-1 at 60.

Pertinently, they cite evidence showing that soon after MD Helicopters secured the

Afghanistan CLS modification, Tilton approved the commercial sale of an MD 530F

helicopter for $500,000 less than the price MD Helicopters had charged the Army

under the Afghanistan primary trainer contract. Doc. 191-1 at 18–19 (citing doc.

191-33). In her email approving the sale, Tilton also mentioned that MD Helicopters

“need[ed] to re-evaluate the commercial price in light of the military pricing on a go

forward basis.” Doc. 191-33 at 2.

      Although the relators again make no substantive arguments concerning this

evidence, they apparently contend that it demonstrates that the defendants

                                           33
       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 34 of 52




knowingly submitted inflated prices to the Army relative to their commercial

pricing. See doc. 191-1 at 60. But the relators’ pricing theory, according to their

own brief, is premised on the defendants’ alleged submission of incomplete pricing

data to induce the acceptance of the Afghanistan primary trainer contract under

inflated pricing. 15 Evidence showing that the defendants subsequently approved a

commercial sale at a lower price than what they charged the Army does not establish

that they initially submitted incomplete or misleading pricing data to the Army. Of

course, this evidence may show that the defendants in fact overcharged the Army.

But it does not demonstrate that the defendants are subject to FCA liability for the

Afghanistan primary trainer contract absent evidence of an “original fraud that

influenced the Government’s decision to enter into a particular contract at a

particular price.” Marsteller, 880 F.3d at 1314.

       In their fact statement, the relators identify an email chain that, at first glance,

arguably supports this claim. See doc. 191-1 at 14–15. In December 2010, MD

Helicopters’ Chief Financial Officer sent Tilton an email about their planned

proposal for the Afghanistan primary trainer contract.                  Doc. 191-22 at 2–3.

Apparently, the defendants planned to present their financial information to the



15
   See doc. 191-1 at 7 (stating that the “proper analysis” in this case “centers upon . . . whether
Defendants’ conduct amounts to fraud, including misrepresentations by omission” and arguing
that “Relators can prove that MDHI ‘provided incomplete pricing data to the Government’ that
‘induced the Government to enter contracts on terms more favorable to [MDHI] than it would have
had the pricing data been complete’”) (quoting Marsteller, 880 F.3d at 1315).
                                                34
      Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 35 of 52




Army so that MD Helicopters falsely appeared profitable and capable of complying

with the Army’s request for proposals. See id. The email explained that MD

Helicopters’ income statement, and the helicopter prices contained therein, could be

manipulated to “show whatever picture we want to paint.” Id. at 3. Tilton replied a

few days later, stating that the “[p]ricing on aircraft looks way too low” because it

“assume[s] no options.” Id. at 2. She further specified that the listed price for MD

Helicopters’ 500 series helicopters was “way too low,” explaining that “[w]e are

charging $2.5 [million] to the army. This is a red flag.” Id. at 2. Although the

relators do not cite this evidence in their argument, the court considers it because the

defendants address it in their reply. Doc. 190 at 18.

      These internal emails do not establish that the defendants knowingly made a

false statement that was material and caused the Government to pay a claim. See

Hendow, 461 F.3d at 1174. For starters, to the extent that the emails can be

understood to show that the defendants planned to submit inflated helicopter prices

to the Army, it appears that such price inflation concerned only the MD 500E model.

See doc. 191-22 at 2 (“On the 500s—you have the [price] way too low.”). The

Afghanistan primary trainer contract, however, was for the procurement of MD 530F

model, doc. 177-1 at 134, which has a larger engine, longer rotor blades, and a larger

generator than the MD 500E model, among other differences, see doc. 177-15 at 3.

It follows that any price inflation related to the MD 500E model is immaterial to this

                                          35
      Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 36 of 52




claim for inducement of a contract for the MD 530F model. Moreover, even if

Tilton’s reference to the 500 series included both the MD 500E and the MD 530F

models, Tilton explained in her email that the higher price accounted for assumed

options. Doc. 191-22 at 2. For that reason, it does not appear that the higher price

was false. At any rate, the relators do not offer any evidence showing that the

defendants ultimately submitted misleading pricing data to the Army while

jockeying for the Afghanistan primary trainer contract or that the Army found such

data material.

      Finally, the court addresses the relators’ argument that “materiality, scienter,

and reliance are jury questions.” Doc. 191-1 at 63. Even assuming the relators are

correct, the court need not address those issues here because the relators failed to

show that the defendants made a false statement to the Army before they secured the

Afghanistan primary trainer contract. Putting that aside, however, courts can indeed

resolve issues such as materiality, scienter, and reliance at the summary judgment

stage when, as here, the nonmovant fails to produce evidence raising a genuine issue

of material fact as to them. See, e.g., Phalp, 857 F.3d at 1156 (affirming grant of

summary judgment “because Relators did not provide sufficient evidence of

scienter”). Indeed, the Supreme Court in Escobar explicitly rejected the “assertion

that materiality is too fact intensive for courts to dismiss False Claims Act cases on

a motion to dismiss or at summary judgment” and noted that “[t]he standard for

                                         36
      Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 37 of 52




materiality . . . is a familiar and rigorous one.” 136 S. Ct. at 2004 n.6. Accordingly,

because the relators failed to produce any evidence showing that MD Helicopters

fraudulently induced the Afghanistan primary trainer contract, their claim fails.

                                          b.

      Next, the court considers if any disputed facts remain as to whether the

defendants’ alleged pricing omissions induced the Army to pay an inflated price

under the El Salvador contract. The defendants argue that they could not have

induced this contract because (1) the El Salvadorian government specifically

requested to buy helicopters from them and (2) they did not make any false

statements during contract negotiations. Doc. 178 at 45–46.

      Their first argument is unavailing. True, El Salvador directed the purchase of

MD 500E helicopters from the defendants because MD Helicopters was the only

manufacturer capable of producing that aircraft. Docs. 177-16 at 3; 177-1 at 316;

177-3 at 190. But the issue is not whether the defendants “induced the Army to

award a contract.” Doc. 178 at 45. Rather, as the Eleventh Circuit explained while

reviewing this case on appeal, the issue is whether the relators can prove that “MD

provided incomplete pricing data to the Government” that “induced the Government

to enter contracts on terms more favorable to MD than it would have had the pricing

data been complete.” Marsteller, 880 F.3d at 1315.




                                          37
       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 38 of 52




      The defendants’ second argument, however, has merit. The relators contend

that MD Helicopters “had numerous prior sales” that it “opted not to send to the

Government in the lead up to the execution of the El Salvador FMS Contract.” Doc.

191-1 at 60. In their amended complaint, the relators alleged that the defendants

failed to disclose the $1,550,000 sale of a new MD 500E helicopter to Fuch’s

Helikopter in May 2011. Doc. 57 at ¶ 33. As evidence, the relators identify several

emails from December 2011, see doc. 191-1 at 60, beginning with a message from

MD Helicopters’ General Counsel and Secretary, advising that the Army “want[ed]

to see commercial sales history information” so that it could determine a reasonable

price for the El Salvador contract. Doc. 191-40 at 3. Relator Swisher replied that

he had assembled a list of their “last 10 E model sales.” Id. at 2. Carl Schopfer, MD

Helicopters’ Chief Operating Officer, responded to Swisher, advising that they

should only list a sale to the Columbus, Ohio Police Department. Id. Of the ten

prior sales that Swisher listed, the Columbus sale was the only one from 2011. See

id. at 2, 4. Schopfer explained that any other potential sales from 2011 were

dissimilar to the pending El Salvador sale because they “did not go through,”

involved “older aircraft,” and “were . . . fire sales [of] existing aircraft that were not

picked up.” Id. at 2. Swisher agreed, replying that the Columbus sale was “the only

comparable sale” and suggesting that they could “just send the Columbus PD one

and state that other sales were from too long ago to be relevant.” Id.

                                           38
      Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 39 of 52




      A few hours later, Schopfer emailed the Army, copying Swisher and others.

Doc. 177-15 at 2. In that email, Schopfer listed only the Columbus sale, explaining

that “[s]ales of MD 500E’s have been limit[ed]” and that the Columbus sale was “a

good comparison” because it was recent. Id. At no point in the email did Schopfer

state that the Columbus sale was the only prior commercial sale of the MD 500E

helicopter. Doc. 177-6 at 202.

      These emails are not enough for this claim to survive summary judgment. At

the outset, the court notes that the relators do not offer any substantive argument to

support this claim, apart from the single sentence about “numerous prior sales”

quoted above. See doc. 191-1 at 60. In any event, the emails bolster the defendants’

position, not the relators’. At this stage, the relators cannot show falsity because the

defendants did not describe the Columbus sale as their only prior sale. Rather, the

defendants told the Army that the Columbus sale was the only comparable sale, and

there is no evidence showing that this statement was false or that the defendants were

required to disclose any additional information.

      As for the Fuch’s sale described in the amended complaint, evidence confirms

that it was not comparable. Schopfer attested that Fuch’s ordered that aircraft in

2009, not 2011. Doc. 172-23 at ¶ 11. Moreover, in an email (which was shared with

Government investigators and has been filed publicly) from Swisher to his counsel

in this matter, Swisher clarified that “Fuch’s got a deeply discounted price from our

                                          39
      Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 40 of 52




standard offer” at the time of $1,700,000 because Fuch’s was MD Helicopters’

distributor in Switzerland. Doc. 172-24 at 2-3.

      To be sure, there is evidence that Swisher intended to persuade MD

Helicopters to disclose other sales to the Army.            Doc. 177-1 at 334–336.

Specifically, Swisher testified that when he agreed that the Columbus sale was the

only relevant comparator, he was subtly hinting that MD Helicopters should submit

a full sales history. Id. But that evidence, even considered in the light most favorable

to the relators, does not rebut Swisher’s own admissions—in his emails, doc. 191-

40 at 2, and in his deposition, doc. 177-1 at 337–338—that the Columbus sale was

the only comparable sale. Relatedly, because the other sales were not comparable,

their omission could not have had “a natural tendency to influence, or be capable of

influencing, the payment or receipt of money or property.” 31 U.S.C. § 3729(b)(4).

In other words, the omission was not material. For these reasons, summary judgment

is also due as to the relators’ pricing theory of fraudulent inducement in Count III

related to the El Salvador contract.

                                           c.

      The court now turns to the Saudi Arabia contract. As with the other price-

based theories discussed above, the relators do not offer much argument to support

this claim. See doc. 191-1 at 60. They do cite, however, several of the defendants’

internal emails as evidence that the defendants knowingly overcharged the Army.

                                          40
      Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 41 of 52




See id. In April 2012, Schopfer emailed Tilton proposing to offer the Army an

“[a]ircraft base price” of $2,178,638 for the contract. Doc. 191-62 at 2. Tilton

replied, “Why is this not Army pricing?” Id. A few days later, Schopfer sent Tilton

an updated proposed aircraft base price of $2,300,000, which Tilton approved. Doc.

191-141 at 2. Meanwhile, one of MD Helicopters’ executive vice presidents learned

of the price increase and emailed Tilton, asking her to “reconsider” because the new

price was $150,000 more than the commercial list price that MD Helicopters had

recently published. Doc. 191-63 at 2–3. Tilton responded that it was her decision

and that she could not “be selling to Foreign militaries at multiple prices.” Id. at 2.

This evidence apparently supports the relators’ allegation that MD Helicopters

“misrepresented . . . its basic commercial price,” causing the Army to pay inflated

prices under the Saudi Arabia contract. Doc. 57 at ¶¶ 53–54.

      In response, the defendants argue that MD Helicopters never represented to

the Army that $2,300,000 was its “base commercial, usual, customary, or lowest

price.” Doc. 178 at 49 (quotation marks omitted). As evidence, they point to MD

Helicopters’ final proposal for the Saudi Arabia procurement, which Swisher

submitted in 2012. Doc. 177-22 at 2. In that document, MD Helicopters proposed

charging the Army $27,600,000 for twelve “MD 530F Basic Aircraft,” or

$2,300,000 per helicopter, without reference to commercial pricing. Doc. 177-24 at

44. The document also specified that this price accounted for markup and costs, and

                                          41
       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 42 of 52




it noted that MD Helicopters did not provide a “pricing substantiation for the

aircraft.” Id. at 16, 18.

       The defendants also identify evidence showing that MD Helicopters did not

need to submit further pricing data for the Saudi Arabia procurement. Doc. 178 at

49–50.    An Army contracting officer who had authority over several of MD

Helicopters’ FMS contracts, doc. 177-6 at 38–39, 59, testified that the Army did not

require certified cost and pricing data from MD Helicopters for the Saudi Arabia

procurement, id. at 104–105.       The Army had already determined that MD

Helicopters’ pricing was fair and reasonable given that it was consistent with the

pricing of MD 350F helicopters under the Afghanistan primary trainer contract. Id.

at 103–104, 109.

       The relators have not offered any evidence of their own to rebut the

defendants’ evidence. See doc. 191-1 at 60. Based on what the parties have

presented, the court agrees with the defendants that MD Helicopters did not make a

false statement when it submitted its proposal for the Saudi Arabia contract to the

Army. Accordingly, regarding their pricing theory, the relators have not raised a

genuine issue of material fact as to whether the defendants fraudulently induced the

Army into paying inflated prices under the Saudi Arabia contract.         Summary

judgment is thus due to be granted as to this claim.




                                         42
      Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 43 of 52




                                          d.

      The relators also assert a price-based theory of fraudulent inducement against

the defendants for purportedly “cherry-pick[ing]” sales to disclose leading up to the

Costa Rica contract. Doc. 57 at ¶ 63. For support, the relators point to email

evidence allegedly proving that the defendants (1) disclosed to the Army that they

offered MD 600N helicopters to a commercial buyer, Helicentro, for a base price of

$2,350,00 despite a more recent agreement with Helicentro to charge $1,800,000

and (2) falsely told the Army that the $2,350,000 base price was available to “any

interested customer.” Doc. 191-1 at 60.

      As background, in November 2012, Col. Vergez wrote to Tilton that the Army

needed “supporting commercial pricing documents,” such as “previous invoices or

purchase agreements,” for the MD 600N helicopter before the Costa Rica contract

could proceed. Doc. 191-117 at 2. An Army contract specialist then “requested

additional information to determine Commerciality” for the contract including,

among other things, an invoice showing proof of service to an entity called Kibo and

Associates. Doc. 191-118 at 2. After receiving the requested information, the

contract specialist asked MD Helicopters to clarify why, on a 2012 invoice for

Helicentro, the listed price for the MD 600N was $2,315,000 while a quote for Kibo

and Associates from the same year was $2,350,000. Doc. 191-120 at 2. John

Celigoy, who was then MD Helicopters’ Director of Military Programs, responded

                                          43
      Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 44 of 52




that the disparity accounted for the fact that they offered Helicentro a helicopter that

was already “complete and ready,” resulting in minimal labor costs. Doc. 191-122

at 2. Celigoy added that increased labor costs associated with unexpected delays

caused MD Helicopters to raise the price back to $2,350,000 for the Costa Rica

contract and that “we would have offered this base price to any interested customer.”

Id.

      In support of their motion, the defendants offer evidence from Schopfer, who

attested that Helicentro received a 10 percent discount because it was a distributor

that intended to buy two aircraft. Doc. 189-1 at ¶ 5. Schopfer added that MD

Helicopters first negotiated the Helicentro purchase agreement in 2009, then offering

it a base price of $2,000,000, and that the contract negotiations lasted for several

years, with Helicentro receiving multiple offers at varying prices. See id. at ¶ 5, 7–

9. In May 2012, MD Helicopters offered Helicentro an MD 600N helicopter for

$2,315,200. Id. at ¶ 7. After Helicentro declined that offer, and because Helicentro

deposited $385,000 on the aircraft in 2009, MD Helicopters made the aircraft

available for 2009 pricing—i.e., $2,000,000—in September 2012. Id. at ¶ 8. This

pricing also reflected that Helicentro agreed to accept a helicopter with a different

serial number than the one it had planned to purchase. Id. With the 10 percent

discount applied, the purchase price was $1,800,000. Id. When Helicentro did not

purchase a helicopter in 2012, MD Helicopters prepared another purchase agreement

                                          44
       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 45 of 52




in 2013 that retained the same $2,000,000 base price. Id. at ¶ 9. That agreement

noted that “special pricing” from 2009 applied and that discounts totaling $200,000

also applied based on anticipated commission and special considerations. Id. at 22.

Notwithstanding the retroactive pricing and discounts, Helicentro never purchased

an MD 600N helicopter. Id. at ¶ 11.

       This evidence shows that MD Helicopters may have indeed disclosed to the

Army a Helicentro purchase agreement featuring a higher price for the MD 600N

helicopters—i.e., the May 2012 agreement charging $2,315,200—than what it later

offered Helicentro—i.e., the September 2012 agreement charging $2,000,000. 16 But

the relators have not offered any evidence to show that this omission was made

knowingly or was material. To the contrary, as to knowledge, Schopfer attested that

“[a]t no time did [he] believe that more information beyond” what MD Helicopters

disclosed “was required or requested” and that he believes that MD Helicopters

provided “responsive and accurate” information. Id. at ¶ 13.

       Regarding materiality, the relators observed in their own brief that an Army

contract specialist requested additional information from MD Helicopters to

establish “commerciality” for the Costa Rica contract. Doc. 191-1 at 44 (quoting



16
  The relators have not offered any evidence to support their specific claim that MD Helicopters
“represented a false base price of $2,350,000 for the Helicentro sale.” Doc. 191-1 at 60 (emphasis
added). Rather, as discussed above, the evidence shows that the defendants disclosed the May
2012 Helicentro purchase agreement, which offered a base price of $2,315,200. See docs. 191-
120 at 2; 191-122 at 2; 189-1 ¶ 7.
                                               45
        Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 46 of 52




doc. 191-118 at 2). Likewise, Schopfer attested that the inquiries concerning

Helicentro and Kibo & Associates arose “in the context of questions the Army raised

related to commerciality, that is whether a particular item had been offered for sale

to the general public.” Doc. 189-1 at ¶ 13. An Army contracting officer similarly

testified that the Army requested—and MD Helicopters submitted—additional

pricing information to determine commerciality. Doc. 177-6 at 218, 222–223. She

also testified that, in her experience, which is consistent with federal regulations,

“commerciality” refers to whether something is a commercial item—i.e., offered for

sale to the public. Id. at 100–101, 393. 17 Accordingly, the failure to disclose the

September 2012 Helicentro purchase agreement with a base price of $2,000,000 was

immaterial to the Army’s pricing determination because the Army did not use that

information to determine the price of an MD 600N helicopter.

       Finally, as for Celigoy’s statement that MD Helicopters “would have offered

[the] base price [of $2,350,000] to any interested customer,” doc. 191-122 at 2, the

omission of the lower-priced September 2012 Helicentro purchase agreement does

not render that statement false. Reading the statement in full shows that Celigoy

was referring to “any interested customer” who was similarly situated to the Army




17
   See also 48 C.F.R. § 2.101 (defining “commercial item” to include, among other things, “any
item, other than real property, that is of a type customarily used by the general public” and “[h]as
been sold, leased, or licensed to the general public” or “[h]as been offered for sale, lease, or license
to the general public”).
                                                  46
      Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 47 of 52




during the negotiation of the Costa Rica contract, as evidenced by, for example, his

reference to the “delivery delay of this particular helicopter.” Id. Helicentro was

not an interested customer who was similarly situated because it had been

negotiating a helicopter purchase for three years and had already paid a deposit,

thereby qualifying for special 2009 pricing.

                                         e.

      To close, as to the claims in Counts I, II, III, IV, and V that the defendants

fraudulently induced the Army into paying inflated prices, based on the record

before the court, summary judgment is due.

                                         B.

      The relators also allege in Count VI that the defendants conspired with Col.

Vergez to violate the FCA. To succeed on this claim, the relators must show “(1) an

unlawful agreement between [the] defendants to commit a violation of [the FCA];

(2) an act performed in furtherance of the conspiracy; and (3) that the United States

suffered damages as a result.” United States v. HPC Healthcare, Inc., 723 F. App’x

783, 791 (11th Cir. 2018) (citing Corsello v. Lincare, Inc., 428 F.3d 1008, 1014

(11th Cir. 2005)). The Supreme Court has similarly explained that for conspiratorial

liability under the FCA to attach, “it must be shown that the conspirators intended

‘to defraud the Government.’” Allison Engine Co. v. U.S. ex rel. Sanders, 553 U.S.

662, 672 (2008). And although “circumstantial evidence of a conspiracy may be

                                         47
      Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 48 of 52




enough to withstand summary judgment, the evidence must reasonably support an

inference that [the defendants] shared [a] conspiratorial objective.” U.S. ex rel. Bane

v. Breathe Easy Pulmonary Servs., Inc., 597 F. Supp. 2d 1280, 1289 (M.D. Fla.

2009) (citing U.S. ex rel. Durcholz v. FKW, Inc., 189 F.3d 542, 545-46 (7th Cir.

1999)).

      The defendants argue that the conspiracy claim fails for three reasons: (1) the

relators have not shown an underlying FCA violation; (2) record evidence refutes

the relators’ conspiracy allegations; and (3) the defendants did not intentionally

agree to defraud the Government. Doc. 178 at 60–65. In response, the relators

restate their allegations that the defendants and other conspirators planned to

“promise compliance with FMS contract requirements while (1) knowing that non-

compliance was continuing and (2) hiding material information from the

Government.” Doc. 191-1 at 61. Allegedly, “evidence shows a continuous effort to

induce the award of FMS contracts while making false promises and

misrepresentations” and “multiple acts in furtherance of the conspiracy, including

the offer and acceptance of bribes or gratuities and the willful concealment from the

Government of relevant information.” Id.

      As for the defendants’ first argument, the court agrees that there was no

conspiracy to fraudulently induce FMS contracts by submitting misleading pricing

information to the Army because, as explained above in subsection A(2), the

                                          48
       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 49 of 52




defendants did not commit an underlying FCA violation: “[s]econdary liability for

conspiracy [to violate the FCA] cannot exist without a viable underlying claim.”

U.S. ex rel. Headen v. Adams & Assocs., Inc., No. 4:16-CV-1164-VEH, 2017 WL

6017775, at *13 n.22 (N.D. Ala. Dec. 5, 2017) (quoting U.S. ex rel. Coppock v.

Northrup Grumman Corp., No. CIV.A. 3:98-CV-2143, 2003 WL 21730668, at *14

(N.D. Tex. July 22, 2003)). 18 But this argument fails as to the relators’ FAR-based

fraudulent inducement theory because genuine issues of material fact remain

regarding that theory.

       Even so, the relators’ conspiracy claim independently fails because they have

not presented evidence of a conspiratorial agreement to defraud the Government.

Although the relators identify in their brief the terms and members of an alleged

conspiratorial agreement, they largely fail to support their allegations with citations

to any specific record evidence. See doc. 191-1 at 61. Indeed, the only specific

evidence they cite refers to emails and testimony in which Tilton and Randy Jones,

Patriarch Partners’ Managing Director, allegedly admitted to operating “behind the

scenes” and employing “workarounds” to skirt legal obligations. Id.




18
   See also U.S. ex rel. Potra v. Jacobson Companies, Inc., No. 1:12-CV-01600-WSD, 2014 WL
1275501, at *4 (N.D. Ga. Mar. 27, 2014) (citing Vigil v. Nelnet, Inc., 639 F.3d 791, 801 (8th Cir.
2011)) (“Because the Relators have failed to state an FCA claim, their claim that the Defendants
allegedly conspired to violate the FCA necessarily fails.”).
                                               49
       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 50 of 52




       That evidence is taken out of context. Jones made the “behind the scenes”

comment while relaying a message to Tilton from Col. Vergez, who had recently

met with Army officials about his upcoming retirement and transition into civilian

employment. Doc. 191-78 at 2. The Army told Col. Vergez that he could not

manage Army contracts on MD Helicopters’ behalf for a year after his retirement.

Id. Even so, Col. Vergez assured Jones that, “behind the scenes,” he could do

“whatever [Tilton] wish[ed]” if he received an offer from a Patriarch-affiliated

entity, as opposed to MD Helicopters. 19 Id. Tilton responded to the email by stating

that Col. Vergez “must be an MD employee and he will need to live to the

exclusion.” Doc. 191-79 at 2. Tilton later clarified that she “insisted” that Col.

Vergez work for MD Helicopters, not a Patriarch affiliate, “[b]ecause it seemed like

a workaround.” Doc. 177-2 at 278–279. She did not approve of the arrangement

until after she read the Army’s ethics opinion and Col. Vergez received “specific

clearance . . . from the Army” to work for an affiliated entity. Id. at 275–276. This

evidence does not support the relators’ conspiracy theory. If anything, it shows that

the defendants were hesitant to engage in activity that was or could be perceived as

unlawful.




19
   Although the relators emphasize the “behind the scenes” language, an Army ethics letter
addressed to Col. Vergez used similar language. The Army advised Col. Vergez that “[b]ehind-
the-scenes or in-house assistance to a private employer is legally permissible.” Doc. 177-45 at 5.
                                               50
       Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 51 of 52




       Finally, although the relators cite their entire statement of facts as proof that

the defendants, Col. Vergez, Patriarch Partners, and PPMG conspired to defraud the

Government, doc. 191-1 at 61, that is not enough to survive summary judgment. “A

party asserting that a fact . . . is genuinely disputed must support the assertion by . .

. citing to particular parts of materials in the record.” Fed. R. Civ. P. 56(c).

Moreover, the Eleventh Circuit “has consistently held that conclusory allegations

without specific supporting facts have no probative value” and that, therefore, “[o]ne

who resists summary judgment must meet the movant’s affidavits with opposing

affidavits setting forth specific facts to show why there is an issue for trial.” Leigh

v. Warner Bros., 212 F.3d 1210, 1217 (11th Cir. 2000) (quotation omitted). Because

the relators do not cite specific facts supporting their allegations, the court need not

consider the defendants’ other arguments against this claim. 20 See, e.g., U.S. ex rel.

Vargas v. Lackmann Food Serv., Inc., 510 F. Supp. 2d 957, 965 (M.D. Fla. 2007)

(finding “it unnecessary to consider” other arguments “because Plaintiff fails to cite

any facts to controvert Defendant’s contention that there is insufficient evidence of

a conspiracy”).




20
   To the extent the relators intend to place the onus on the court to find the specific facts in the
statement of facts section that support their claim, judges “are not like pigs, hunting for truffles
buried in briefs,” and district courts “are not required to ferret out delectable facts buried in a
massive record, like the one in this case.” Chavez v. Sec’y Fla. Dep’t of Corr., 647 F.3d 1057,
1061 (11th Cir. 2011) (quoting United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991)).
                                                51
      Case 5:13-cv-00830-AKK Document 209 Filed 08/23/21 Page 52 of 52




                                       III.

      To close, the defendants’ motion for summary judgment, doc. 171, is

GRANTED solely as to the relators’ pricing-based fraudulent inducement theory,

FAR-based fraudulent inducement theory regarding the Afghanistan primary trainer

contract and CLS modification, and conspiracy claim. Accordingly, the claims in

Counts I-V related to a price-based fraudulent inducement theory, the FAR-based

fraudulent inducement theory pleaded in Counts I and II, and the conspiracy claim

in Count VI, are DISMISSED WITH PREJUDICE. The motion is DENIED as

to the relators’ FAR-based theory of fraudulent inducement regarding the El

Salvador (Count III), Saudi Arabia (Count IV), and Costa Rica (Count V) contracts.

This matter will proceed to trial solely as to the FAR-based theory on these three

contracts.

      DONE the 23rd day of August, 2021.


                                     _________________________________
                                              ABDUL K. KALLON
                                       UNITED STATES DISTRICT JUDGE




                                       52
